Exhibit 10.316

Execution Copy

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS

This Settlement Agreement and Mutual Release of All Claims (“Settlement
Agreement”) is entered into by and between Ligand Pharmaceuticals Incorporated
(“Ligand”) and The Salk Institute for Biological Studies (“Salk”).

RECITALS:

A. Salk and Ligand entered into a license agreement, effective as of October 20,
1988 (the “Original Agreement”), pursuant to which Salk exclusively licensed to
Ligand rights to certain intellectual property. Effective as of September 15,
1989, December 1, 1989 and October 20, 1990, Salk and Ligand entered into
amendments to the Original Agreement (the Original Agreement, as so amended, the
“1988 Agreement”).

B. Salk and Ligand entered into an Amended and Restated License Agreement
effective as of April 12, 2002, pursuant to which they restated the 1988
Agreement and agreed to additional amendments to the 1988 Agreement, all as set
forth in the Amended and Restated License Agreement, which was later amended in
part on February 13, 2003 (as so amended, the “2002 ALA”).

C. Salk and Ligand entered into a license agreement, effective January 28, 1997,
pursuant to which Salk licensed to Ligand rights to certain intellectual
property, which was later amended in part on February 13, 2003 (as so amended,
the “PPAR Agreement”).

D. A dispute has arisen between Ligand and Salk concerning their respective
rights and obligations under the 2002 ALA. Following a mediation during June
2007, Salk filed a formal demand for arbitration, filed a Statement of Claim and
Ligand asserted various counterclaims in the Arbitration. The parties are
scheduled to commence an arbitration hearing on September 29, 2008 before the
American Arbitration Association, Case No. 73 193Y 00344 07 TNM, captioned, The
Salk Institute for Biological Studies Claimant and Counterclaim Respondent
versus Ligand Pharmaceuticals, Inc. , Respondent and Counterclaimant (the
“Arbitration”).

E. In accordance with the provisions of this Settlement Agreement, Ligand and
Salk have reached a settlement and resolution of all disputes that have arisen
between them, including all disputes concerning the 2002 ALA, and wish to
terminate the 2002 ALA and the PPAR Agreement as set forth in Section 4 below.

AGREEMENT:

 

1. Materiality. Salk and Ligand acknowledge and agree that each provision of
this Settlement Agreement is material to their respective decisions to settle
said legal action and all disputes that have arisen between them concerning the
2002 ALA and to terminate the 2002 ALA subject to Section 4.5 herein regarding
bazedoxifene and to terminate the PPAR Agreement as set forth in Section 4
below. Salk and Ligand further acknowledge and agree that neither of them would
have entered into this Settlement Agreement in the absence of any of its
provisions.



--------------------------------------------------------------------------------

2. Investigation. Each party acknowledges and agrees that it as made an
acceptable investigation of the facts pertaining to this settlement, this
Settlement Agreement and the matters pertaining thereto.

 

3. Payments.

3.1 Payments. Ligand will pay to Salk an aggregate amount of Thirteen Million
Dollars ($13,000,000), payable as follows by wire transfer: (a) one (1) business
day following the later of receipt by Ligand of written wire transfer
instructions from Salk or the Effective Date, Ligand will pay to Salk Nine
Million Five Hundred Thousand Dollars ($9,500,000) (the “Initial Payment”); and
(b) on the six-month anniversary of the Effective Date, Ligand will pay to Salk
Three Million Five Hundred Thousand Dollars ($3,500,000) (the “Additional
Payment”, and together with the Initial Payment, the “Payments”).

3.2 Patent Costs. Within [***] ([***]) days of receipt of an invoice accompanied
by reasonable supporting documentation, Ligand shall reimburse Salk for its
actual Patent Costs incurred through the Effective Date (as defined in Article
4.12 of the 2002 ALA and/or Section 7.2 (a) of the PPAR Agreement, as
applicable), not to exceed [***] ($[***]).

 

4. Termination of Agreements; Covenant Not to Sue.

4.1 Termination of Agreements. In partial consideration of the Payments made by
Ligand hereunder, Salk and Ligand agree that, as of the Effective Date, and
except as set forth in Sections 4.2 and 4.5 below, (a) the 2002 ALA shall be
terminated; however, the provisions of Article 15 concerning confidentiality and
Article 17 concerning disclaimer of liability and indemnification shall survive
the termination of the 2002 ALA, Article 15 for a period of [***] ([***]) [***],
and Article 17 [***]; and (b) notwithstanding Section 9.3 of the PPAR Agreement,
the PPAR Agreement shall be terminated; however[***] and [***] shall survive the
termination of the PPAR Agreement.

4.2 Continuation of Certain Sublicensed or Assigned Rights. Salk acknowledges
that Ligand has previously conveyed, or granted irrevocable and/or perpetual
sublicenses of, certain of the rights granted to Ligand under the 2002 ALA
and/or the PPAR Agreement including, without limitation, pursuant to (a) that
certain Purchase Agreement dated September 7, 2006 among Ligand, Seragen, Inc.,
Eisai Inc. and Eisai Co., Ltd, (b) that certain License Agreement effective
June 30, 1999 between Ligand and X-Ceptor Therapeutics, Inc. (as amended) and
(c) that certain Amended and Restated Technology Cross License Agreement dated
September 24, 1997 among Allergan, Inc., Ligand and Allergan Ligand Retinoid
Therapeutics, Inc. The prior conveyance and/or grant of such sublicense rights
shall continue in full force and effect subject to the terms and conditions of
this Settlement Agreement, including without limitation, Section 4.3, and shall
be deemed assigned to Salk pursuant to Section 2.3 of the PPAR Agreement and
consistent with Article 11.5 of the 2002 ALA, as applicable.

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

Subject to the aforementioned rights granted by Ligand to third parties, all
rights granted to Ligand by Salk under the 2002 ALA and the PPAR Agreement shall
revert as of the Effective Date to Salk for the benefit of Salk.

4.3 No Additional Payments. Salk acknowledges that no additional payments other
than the Payments shall be due to Salk from and after the Effective Date from
Ligand or any sublicensee or assignee for any past, present or future conduct
that may have been subject to the 2002 ALA or the PPAR Agreement , including,
without limitation, for Promacta, lasofoxifene, LGD-4665, LGD-4033, any EPO
modulator or any other compound developed by Ligand alone or with a third party,
whether in the past, present or future that may have been subject to the 2002
ALA or the PPAR Agreement (other than payments with respect to bazedoxifene as
to which the parties have agreed as set forth in Section 4.5).

4.4 Covenant Not to Sue. In partial consideration of the Payments made by Ligand
hereunder, only subject to Section 4.5 below and the obligations of this
Settlement Agreement, Salk hereby grants to Ligand and its sublicensees, only to
the extent that they received rights from Ligand, a covenant not to sue Ligand
or its sublicensees under any patents or know-how owned or controlled by Salk
that was the subject to the 2002 ALA or the PPAR Agreement for any past, present
or future use of such patents and know-how and acknowledges Ligand’s and its
sublicensees’ right to use such technology for uses reasonably related to
submission of information to the FDA or other regulatory authorities.

4.5 Bazedoxifene. Notwithstanding Section 4.1 of this Settlement Agreement
regarding Termination of Agreements and Section 4.4 of this Settlement Agreement
regarding Covenant Not to Sue, [***] of the 2002 ALA shall remain in force
solely related to bazedoxifene until the earlier of (a) March 29, 2011 (the
expiration of U.S. Patent No. 5,298,429) or (b) the mutual agreement of the
parties to the termination of the surviving sections of the 2002 ALA related to
bazedoxifene. For the avoidance of doubt, any payments made by Ligand to acquire
a paid-up license pursuant to Section 4.8 shall be calculated consistent with
payments made by Ligand prior to the Effective Date under Section 4.8 related to
bazedoxifene.

 

5. Warranties and Representations by Each Party. Each Party represents and
warrants to the other Party that, as of the Effective Date:

(a) it is a corporation or entity duly organized and validly existing under the
laws of the jurisdiction in which it is incorporated;

(b) it has full corporate or institutional power and authority, and has obtained
all approvals, permits and consents necessary, to enter into this Agreement and
to perform its obligations hereunder;

(c) this Agreement is legally binding upon it and enforceable in accordance with
its terms; and

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

(d) the execution, delivery and performance of this Agreement does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate any material law or regulation
of any governmental or regulatory authority having jurisdiction over it.

 

6. Publicity Regarding Settlement: News Release.

6.1 Characterization of Settlement. Ligand and Salk agree that in characterizing
or describing the settlement and resolution of said legal action or the terms
and conditions of this Settlement Agreement, neither party will make any
statements that such party has been successful, attained a victory, or prevailed
in the Arbitration. Salk and Ligand acknowledge that this Settlement Agreement
is the product of a compromise and that neither of them has attained a victory,
prevailed, or succeeded in the Arbitration.

6.2 Press Release; SEC Filings. Salk and Ligand shall, within four (4) business
days after the Effective Date of this Settlement Agreement, issue a mutually
agreed upon joint press release in the form to be proposed by Ligand and subject
to Salk’s prior written approval, not to be unreasonably withheld. In the event
Salk does not provide its written approval within one (1) business day after
receipt from Ligand of the draft joint press release, Ligand may issue a press
release in its own name in furtherance of its disclosure obligations as a
publicly traded company. The parties acknowledge that Ligand is obligated to
file a Current Report on Form 8-K in connection with the execution of this
Settlement Agreement.

 

7. Mutual Release of Claims. In consideration of the obligations, warranties and
representations of each of the parties to this Settlement Agreement, and
excluding claims arising out of, based upon or relating to bazedoxifene after
the Effective Date and contingent upon each party’s timely performance of them,
Salk and Ligand each hereby releases and forever discharges the other, and each
of their stockholders, predecessors, successors, affiliated corporations,
subsidiary corporations, parent corporations, agents, directors, officers,
employees, representatives, lawyers, and all persons acting by, through, under,
or in concert with them, or any of them, from any and all liability whatever,
including all claims, demands and causes of action, of every nature, including,
without limitation, any claims for breach of contract, declaratory relief,
misrepresentation, or any other form of damage or theory of recovery whatsoever
arising out of, based upon or relating to (a) the disputes, claims and
counterclaims in the Arbitration, as well as any claims which could have been
properly plead and tried in the Arbitration, (b) the 2002 ALA, (c) the PPAR
Agreement, (d) Promacta, lasofoxifene, LGD-4665, LGD-4033, any EPO modulator or
any other compound developed by Ligand alone or with a third party, that may
have been subject to the 2002 ALA or the PPAR Agreement (other than bazedoxifene
as to which the parties have agreed as set forth in Section 4.5) and (e) all
payments “made under protest” by Ligand to Salk pursuant to Article 4.4 of the
2002 ALA. Salk and Ligand shall each bear their own attorneys’ fees and costs
incurred in this action.

Salk and Ligand each acknowledge that they have been advised by legal counsel
and are familiar with the provisions of California Civil Code Section 1542,
which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS

WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO

EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE

RELEASE, WHICH IF KNOWN BY HIM MUST HAVE

MATERIALLY AFFECTED HIS SETTLEMENT WITH THE

DEBTOR.”

 

4



--------------------------------------------------------------------------------

Each of the parties recognizes and understands that this section applies to and
covers the aforementioned claims and hereby expressly waives any rights it may
have under this section as well as under any other statutes or common law
principles of similar effect.

 

8. Dismissal of Arbitration. Within five business days after Effective Date of
this Settlement Agreement, the parties shall file a Stipulation and Proposed
Order with the American Arbitration Association, in the form attached hereto as
Exhibit A, to effect a dismissal of the Arbitration with prejudice, including,
without limitation, a dismissal of all claims and counterclaims asserted in the
Arbitration. Each party shall bear its own costs and attorneys’ fees.

 

9. Confidentiality. All confidential scientific, technical, and business
information communicated by one party hereto to the other, including information
contained in patent applications, shall be kept confidential by the recipient,
which shall take all reasonable steps to ensure that such confidential
information does not pass negligently or otherwise into the hands of those
unauthorized to receive it. Notwithstanding the foregoing, a party hereto shall
be relieved of such confidentiality obligations and not be prevented from
disclosing any information received by it from the disclosing party if (a) the
information was previously known to the recipient; (b) the information is or
becomes generally available to the public through no fault of the recipient,
including as a result of publications and/or laying open to inspection of any
patent applications that the disclosing party may file; (c) the information is
acquired in good faith in the future by the recipient from a third party who is
not under an obligation of confidence to the disclosing party in respect to such
information; (d) the information is required to be disclosed by the recipient to
a third party by law or legal process, provided that should the receiving party
be required to make such disclosure, they will take all reasonable steps to
inform the disclosing party of such disclosure in sufficient time for the
disclosing party to oppose such disclosure before it takes place; or (e) the
information is approved by the disclosing party for disclosure by the recipient.
The obligations imposed in this Section 9 will run for a period of [***] ([***])
years commencing from the Effective Date of this Settlement Agreement.

 

10. Governing Law. This Settlement Agreement and its effect are subject to and
shall be construed and enforced in accordance with the laws of the State of
California, United States of America, as applied to contracts executed and
performed entirely within the State of California, without regard to conflicts
of laws rules.

 

11. Written Notices. All written notices, payments, and reports, except as
otherwise set forth in this Settlement Agreement, shall be deemed to be
effective when mailed, postage prepaid, by first class, registered or certified
mail to:

(if to Salk)

The Salk Institute for Biological Studies

Attention: General Counsel

P. O. Box 85800

San Diego, California 92138

Copy to: Business Manager, Office of Technology Management

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

And

(if to Ligand)

Ligand Pharmaceuticals Incorporated

Attn: General Counsel

10275 Science Center Drive

San Diego, CA 92121

or to such other person or by such other means to which the parties may from
time to time have agreed.

 

12. Successors and Assigns. The terms of this Settlement Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
each party. An ownership change for Ligand or a planned dissolution of assets by
Ligand shall not relieve the obligation to make any Payments to Salk.

 

13. Entire Agreement: Integration. The terms and conditions of this Settlement
Agreement and the attached Exhibit constitute the entire agreement between Salk
and Ligand and supersede all prior negotiations, representations, letters of
intent, agreements and understandings, either or in writing, between Salk and
Ligand. This Settlement Agreement shall not be amended, supplemented or
abrogated other than by a written instrument signed by the authorized
representative of each party.

 

14. No Waiver. The failure of either party to enforce at any time any of the
provisions of this Settlement Agreement, or any rights in respect of it, or to
exercise any election provided in it, shall in no way be considered to be a
waiver of such provisions, rights or elections, and shall in no way affect the
validity of this Settlement Agreement.

 

15. Compromise And Settlement. This Settlement Agreement is entered into solely
by way of compromise and settlement of the Arbitration and the dispute between
Ligand and Salk and is not and shall not be construed as an admission of
liability, responsibility or fault by either party.

 

16. Counterparts. This Settlement Agreement may be executed in one or more
counterparts by each party and their attorneys, each of which shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

 

17. Effective Date. The effective date of this Settlement Agreement shall be the
last date on which this Agreement has been signed by both parties.

 

6



--------------------------------------------------------------------------------

18. Headings. The headings used in this Settlement Agreement are inserted for
reference only and shall not be deemed to be a part of the text.

 

19. Additional Assurances. Ligand and Salk agree to execute, acknowledge and
deliver such further instruments, and to do such other acts, as may be
reasonably necessary in order to carry out the intent and purposes of this
Settlement Agreement.

 

20. Severability of Provisions. The invalidity or unenforceability of any
provision of this Settlement Agreement shall in no way affect the validity or
enforceability of any other provision of this Settlement Agreement.

 

21. Drafting. Each party acknowledges and affirms that the parties have
cooperated in drafting and preparation of this Agreement. Hence, in any
construction of this Agreement, the same shall not be construed against any
party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

Dated: September 2, 2008    

LIGAND PHARMACEUTICALS

INCORPORATED

      By:   /s/ Charles S. Berkman       Its:   Vice President, General
Counsel & Secretary

 

APPROVED AS TO FORM AND CONTENT

THIS 2nd DAY OF SEPTEMBER, 2008

LATHAM & WATKINS LLP By:   /s/ Stephen P. Swinton  

Stephen P. Swinton

Attorneys for Ligand Pharmaceuticals Incorporated



--------------------------------------------------------------------------------

Dated: September 2, 2008     THE SALK INSTITUTE FOR BIOLOGICAL STUDIES       By:
  /s/ Gary H. Silverstein       Its:   General Counsel, Assistant Secretary

 

APPROVED AS TO FORM AND CONTENT

THIS 2nd DAY OF SEPTEMBER, 2008

COOLEY GODWARD KRONISH LLP By:   /s/ Anthony M. Stiegler  

Anthony M. Stiegler

Attorneys for The Salk Institute for Biological Studies